Citation Nr: 0426510	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-22 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial increased evaluation for low 
back strain with pain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial increased (compensable) 
evaluation for tinea pedis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
2000.

Service connection is also in effect for the following: 
cervical spine degenerative changes, [for which, during the 
course of the current appeal, the RO increased the rating 
from noncompensable to 10 percent disabling]; left shoulder 
pain, rated as 10 percent disabling; right shoulder pain, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; cluster headaches, rated as 10 percent disabling; 
left knee, postoperative, rated as 10 percent disabling; left 
foot hammertoe disorder, postoperative, rated as 10 percent 
disabling; right foot hammertoe disorder, postoperative, 
rated as 10 percent disabling; and left eye corneal abrasion, 
right ring finger injury residuals, left index finger injury 
residuals, left ring finger compression fracture, distal 
tuft, and right knee pain, each rated as noncompensably 
disabling.  [The combined rating from March 1, 2000, 
including recent increased ratings, as identified above and 
below, is at 70 percent including bilateral factors of 4.1 
percent].

This appeal to the Board of Veterans Appeals (the Board) is 
from the original rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
assigned noncompensable ratings for the veteran's tinea pedis 
and low back disorders.  As noted below, the RO twice 
subsequently increased the rating for his low back from the 
day following separation from service.  

The appeal for higher evaluations arises from the initial 
rating decision wherein the RO granted service connection for 
the disability and assigned the initial disability 
evaluation.  Therefore, the entire rating period is to be 
considered, including the possibility of a staged rating 
(i.e., separate ratings for separate periods of time) based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

During the course of the current appeal the veteran raised 
the issue of entitlement to service connection for 
temporomandibular joint (TMJ) syndrome, but it is not part of 
the current appeal.  In a recent rating action, the RO also 
held that tooth #8 had been injured by trauma in service; 
that issue is not part of the current appellate review.  

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in September 2001, of 
which a transcript is of record.  

After the case was initially received by the Board, the Board 
informed the veteran of certain changes in regulations 
relating to his claim for an increased rating for tinea pedis 
in accordance with 38 U.S.C.A. § 5110(g); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991); and Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997).  

In July 2003, the Board remanded the case for development on 
both issues.  

Since then, the RO has reviewed the issue relating to his 
back, considered both old and new regulations, and increased 
the rating assigned for the veteran's low back disorder from 
10 to 20 percent disabling, effective the date of his claim.  
However, since this is still not the maximum assignable, that 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The RO also reevaluated the veteran's skin disorder under 
both new and old criteria as requested by the Board, 
continued the prior noncompensable rating for the veteran's 
tinea pedis, provided a Supplemental Statement of the Case on 
both issues, and returned the case to the Board.  


FINDINGS OF FACT

1.  Adequate development has now taken place for an equitable 
resolution of the current appellate issues.

2.  The veteran's low back disability produces some muscle 
spasm on occasion and pain which is relieved by medication; 
limitations of motion are no more than slight to moderate; 
and while symptoms are ongoing, and aggravated by weather 
changes and similar factors, his X-rays are negative for 
degenerative changes and there is no documentation of 
radiation into the lower extremities and no evidence that the 
veteran manifests extended incapacitating episodes requiring 
physician ordered bed rest.

3.  The veteran's foot fungus is limited in area and scope to 
primarily the bottom and occasionally into the toes and up 
onto his right foot; however, it is never absent and 
persistently annoying, with periodic exacerbations of oozing, 
discomfort, and itching, requiring less than 6 weeks of 
active therapy in a year with antifungal and/or antipuritic 
steroidal medication, wearing white socks and breathable 
shoes.    

4.  Neither the veteran's low back nor foot disorder requires 
recurrent hospitalization or causes significant disturbance 
in his employment activities other than as contemplated 
within schedular criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for a low back disorder have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103a, 5107 (West 2003); 38 
C.F.R. § 3.159, Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Code 5295 (2001 & 2003).

2.  The criteria for an initial 10 percent rating and no more 
for tinea pedis have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5106, 5107 (West 2003); 38 C.F.R. §§ 
3.321(b)(1),4.20, 4.118, Diagnostic Code 7813-7806 (2001 & 
2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2003).  The final rule implementing the VCAA was published on 
August 29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim and 
development has taken place by Board and RO in a variety of 
forums to satisfy the desire to obtain all pertinent and 
available evidence.

The veteran has also been fully informed of all pertinent 
regulations, including those which have changed during the 
course of the current appeal, and under which he is entitled 
to be considered under both new and old versions.  And he has 
acknowledged that, and has in fact assisted VA in obtaining 
all available evidence pertinent to his claim including 
through provision of testimony and undergoing examinations.  
There is nothing to indicate that further pertinent evidence 
is reasonably available which might benefit his pending 
claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.
General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Low Back
Criteria
The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293. Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back. Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome. 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40.  The factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Factual Background

On VA examination in August 2000, the veteran reported that 
he had developed low back pain in 1983 when loading a large 
dummy bomb.  At that time, the pain had not been radiating.  
He reported that he still had occasional mild low back pain 
for which he would take an aspirin on the average of two 
times a month.  On examination, with straight leg raising to 
40 degrees on each side, there was no back pain produced.  
Back flexion was to 90 degrees and extension was to 25 
degrees; lateral flexion was to 40 degrees on each side, and 
rotation was to 25 degrees on each side.  X-rays of the 
lumbosacral spine were normal.  The pertinent diagnosis was 
mild low back pain.

In the initial rating action in September 2000, the RO 
granted service connection from the day following separation 
from service, and assigned a noncompensable rating for the 
low back disorder under Code 5295.

At the hearing at the RO in September 2001, the veteran 
testified as to his current symptoms.  He stated that he was 
seen at the VA facility every 4-6 weeks for back pain and had 
been given medications, recently changed, including Flexeril 
for night spasms and so he could sleep, and an anti-arthritic 
called Volaren.  He said that he had small back spasms on a 
daily basis, and larger ones, which could take his breath 
away, about every week or two.  He characterized the pain as 
being at about 2-3 on a 1-10 scale, and reported that there 
was no real radiation into his legs.  On occasion, the pain 
would become worse at a level of 5-10 and then he would sweat 
because of the intensity of the pain.  He had back problems 
with walking or standing for any period of time, or sitting 
in hard chairs.  He would usually squat to pick up something 
because of his decreased low back motion, and said that at 
times he had problems sleeping.  He had problems picking up 
his grandchild and no longer went hunting, but he was not 
currently working because he was a full time student.  He was 
also unable to do around-the-house activities such a mowing 
the lawn or household chores.

VA clinical records from later in the Fall of 2001 show that 
he reported that the medications were no longer working well 
on his back pain.  Medications were changed for his chronic 
low back pain.

Pursuant to the Board remand in July 2003, the veteran was 
given another VA examination in February 2004.  The veteran 
gave a history of injuring his low back in service and said 
that physical therapy at the time had been helpful.  Since 
then, however, he had had continuous pain and stiffness in 
the low back.  This was confined to the low back and left 
buttock area, was virtually always present, and would become 
worse at the end of the day or on doing twisting or bending 
or if he was on his feet a lot.  He also would get some 
muscle spasms, especially keeping him awake at night; these 
would require that he get out of bed for some relief.  He 
noted that he had had side effects from many of his 
medications and was now using Vioxx on occasion; this had 
worked well until about a year before.  He also took Robaxin, 
750 mg., two tablets, periodically when the back problem got 
worse and he had pain and muscle spasms when he was trying to 
sleep.  He was able to carry about 30 pounds for 100 feet 
without too much difficulty.  Cold weather immediately 
increased the back pain rather markedly and it would be much 
better in the summer when it was warm.  He was unable to do 
any sports and no longer could hunt, fish or hike or even 
carry a backpack.

On examination, the veteran was able to forward flex 
approximately 25 degrees with pain, 35 degrees to maximum.  
Extension was limited to less than 5 degrees with lateral 
flexion at about 20 degrees, bilaterally.  He had mild to 
moderate lumbosacral muscle spasm when he bent over.  He 
stood somewhat stooped, a little bit forward, and had a loss 
of lordotic curve.  He had no palpable tenderness over the 
low back.  Straight leg raising was positive to 90 degrees on 
the right and 50 degrees on the left with pain in the buttock 
area and in the low back.  Sensory examination and motor 
examinations appeared normal.  He was able to walk on his 
heels and toes and squat, but only to about 45 degrees and 
then he had to have help with his hands to rise up.  X-rays 
were reportedly normal and there were no changes since the 
2000 findings.  The examiner opined that his low back pain 
seemed to stem from his prior injuries.  The diagnosis was 
chronic, myofascial pain syndrome of the lumbosacral spine, 
more than likely secondary to his service back injuries.  

The RO subsequently granted an increased rating for his low 
back strain under Code 5295 from 20 percent from the day 
following service separation. 

Analysis

After considering all of the evidence, including periodic VA 
examinations and low back X-rays which have consistently been 
negative, the Board concurs with the most recent 
reassessments by the RO which increased from noncompensable 
to 20 percent, effective the day following separation from 
service, the rating for the veteran's low back disability.  
The Board agrees that throughout this period, the 
manifestations of the service-connected low back disorder 
most closely approximated the criteria for a 20 percent 
disability rating under Diagnostic Code 5295, but did not 
more nearly qualify for an evaluation in excess thereof under 
any alternative Code, or whether utilizing either new or old 
criteria.

While the veteran's low back problems are noted to vary in 
intensity on occasion, and this has been the course of his 
postservice symptoms, they have not been so widely diverse as 
to require the staged rating alternatives of Fenderson.

In obtaining evidence upon which to base an equitable 
determination, the veteran has undergone several VA 
orthopedic and neurological examinations, results from which 
are cited above.  VA clinical records are also in the file.  
And the veteran has also provided credible testimony with 
regard to his current symptoms.  

In general, the veteran's back pain is controlled during the 
day and at night by medications, the nature of which have 
been altered to satisfy his exigent problems.  He has 
identifiable muscle spasms, particularly at night, for which 
he also takes medications.  He has a modicum of limitation of 
motion, generally no more than moderate at most in nature, 
and although he states that he has some symptoms which 
involve his left buttock, repeated neurological evaluations 
have been negative for objective evidence of radiation into 
either lower extremity.

The evidence shows that throughout the period since service, 
the veteran's back disorder has not been productive of 
manifestations such as listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or even 
some of the above with abnormal mobility on forced motion.  
Thus, the findings did not demonstrate the presence of a 
severe lumbosacral strain.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 20 
percent for a low back disorder under Diagnostic Code 5295 
were not met.  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability pursuant to 
38 C.F.R. § 4.40.  [Characteristic pain on motion, of course, 
is contemplated under Diagnostic Code 5295 even at the 10 
percent level.]

The Board also finds that a rating higher than 20 percent 
cannot be assigned under any alternative Diagnostic Code.  
The disorder has not been productive of more than moderate 
limitation of motion of the spine.  The examination reports 
and the treatment records generally reflect only slight to a 
maximum of moderate limitation of motion.  There is no 
evidence of severe limitation of motion so as to warrant a 40 
percent rating under Diagnostic Code 5292 for the period in 
question.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back and one buttock, there is no evidence of chronic 
neurological involvement of such severity that a higher 
evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rates intervertebral disc 
syndrome.  As noted above, the VA examinations during that 
period of time demonstrated that the veteran had no 
demonstrable neurological impairment.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293 or 5295.  Therefore, the Board has 
considered whether there is any other schedular basis for 
assigning a higher evaluation.  It concludes that absent 
neurological or other symptoms, or X-ray findings of 
arthritic change, a separate rating is not warranted.

The Board also notes that revised regulations do not allow 
for their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
specified effective date.  See VAOPGCPREC 3-2000 (April 10, 
1999).  VA's General Counsel held that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.  

Accordingly, the Board has been required to determine whether 
an increased rating is warranted by comparing symptoms with 
the previous criteria, in effect prior to September 26, 2003, 
and under the new criteria, effective September 26, 2003.

Under the old rating criteria, the veteran was rated under 
Diagnostic Code 5295.  A higher rating is not warranted under 
this diagnostic code.  While clinical evidence of record 
shows some muscle spasm and though lateral motion has been 
noted to produce pain on motion, there is no indication that 
the veteran has lost lateral spine motion to either side.  In 
reviewing the other rating criteria applicable to his back 
disorder, the Board has determined that the only other 
diagnostic code that may be applicable in this instance is 
Diagnostic Code 5292.  However, a higher rating is not 
available under this code, as the clinical evidence of record 
does not indicate that the veteran's back disorder is 
productive of limitation of motion and function of the lumbar 
spine that could reasonably be characterized as moderate.  

And while the Board notes that the veteran's forward flexion 
and other motions are also entirely consistent with a 20 
percent disability rating under the new rating criteria, and 
the symptoms are consistent and ongoing, they are not severe 
nor, for that matter, more than moderate over any extended 
period of time.  There are no neurological symptoms 
associated with the veteran's back disorder.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the examination reports and by the veteran is indicative of 
no more than mild or slight functional impairment due to pain 
or any other factor, and thus no more than a 10 percent 
evaluation is warranted under the old criteria in effect 
prior to September 26, 2003 and subsequently no more than 20 
percent under the new criteria.  

Thus, under any Code and whether utilizing old or new 
criteria, an evaluation in excess of 20 percent is not now 
warranted for the veteran's low back disability.  Should his 
low back symptoms increase in the future, he is welcome to 
provide evidence in that regard so that his rating may then 
be reassessed based on the documentation then of record.



Tinea Pedis
Criteria
When evaluating the impairment caused by the veteran's tinea 
pedis, it must be noted, as an initial matter, that this 
disability is not specifically found within the rating 
schedule.  Pursuant to 38 C.F.R. § 4.20 (2003), when a 
disability is not found within the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  In 
view of this, the RO has rated the veteran's tinea pedis 
under Code 7813.

The Board further notes that the regulations governing skin 
disorders changed during the course of this appeal.  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  See 38 U.S.C.A. § 5110(g).  If the amendment is more 
favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.  
A review of the record demonstrates that the RO considered 
the old and new criteria. And both the Board and the RO 
apprised him of the specifics of the new regulations.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's dermatology disability is evaluated under 
Diagnostic Code 7813 of VA's Schedule for Rating 
Disabilities, which pertains to diseases of the skin, in the 
veteran's case, specifically pertaining to tinea pedis or 
dermatophytosis.  See 38 C.F.R. § 4.118. 

By regulatory amendment effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disorders, including dermatophytosis.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, op. cit.  In deciding such case, the 
Board must determine whether the previous or revised version 
is more favorable to the veteran.  

Under both the old or new rating criteria, a number of skin 
disorders and specifically dermatophytosis (fungal infection, 
including of the toenails or other areas) may be rated by 
comparison to, and utilizing the criteria for, eczema. 38 
C.F.R. § 4.118, Diagnostic Code 7813 (2002 and 2003).

Under the old rating criteria for eczema, a 0 percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).

Factual Background

On VA examination in May 2000, it was noted that the veteran 
had been treated in April 1998 for tinea pedis of the 5th 
toe.  In November 1998, he had a 3 cm. patch on the sole of 
his right foot for which he had been given a topical 
antifungal medication.  In February 1999, the medication was 
changed and he had done better since then.  The area had 
shrunk to 1/3rd of the size it had been when the medication 
was started.

On the VA dermatological examination in May 2000, the veteran 
was found to have a 2-3 cm. area on the medial arch of the 
right foot which was dry and scaly in appearance without 
visible active lesions.

VA outpatient reports from the summer of 2000 show that he 
was seen for an area of foot tinea which cleared from a 1-1/2" 
diameter area of fine papules with mild scaliness, to a 
smaller sized area with the use of medications.

At the hearing at the RO in September 2001, the veteran 
testified as to his current symptoms.  He testified that he 
wears white socks all of the time, and that he has to change 
socks twice a day.  He used Lamisil foot ointment about 1-2 
time a week with some relief.  The fungus was constant but 
would move from the arch up to the toe area on occasion, and 
then go away and come back again.  It stayed, for the most 
part, on the bottom of his foot and to the side in addition 
to between his toes.  He described the pain as annoying, 
particularly when the area was really broken out.  On 
occasion, he would scratch the area and cause it to bleed and 
it would ooze.  There were more problems with the foot fungus 
when the weather was hot and moist but he had some problems 
in winter as well if his feet would get wet and he did not 
get them dry quickly enough.  He said that the darker socks 
seemed to be less absorbent and that he wore tennis shoes and 
other than dress shoes to protect the right foot area. 

Pursuant to the Board remand, the veteran underwent another 
VA dermatological examination in February 2004.  At that 
time, he stated that he had always pretty much had the same 
lesion in the middle of his right instep.  The area was itchy 
and had little blisters on it on examination.  The blisters 
would open up and coalesce and then he would have a weepy 
lesion that usually took 4-6 weeks to clear up on steroid 
cream.  It was worse when he got his feet wet and during hot 
weather.  This occurred about every 2-3 months although the 
timing varied somewhat.  It was increased to about 10 cm. in 
size.  He indicated that he worked outside operating weather 
stations and was on his feet often, rode a snowmobile and 4-
wheeler and did a fair amount of walking on very rough ground 
and steep slopes.

On examination, there were few objective symptoms.  The 
veteran said that the area was still pruritic but that the 
redness had subsided and most of the lesions had healed.  
There were still present 2-3 small vesicular areas, which he 
said was about as good as it would get.  It was thought to be 
immeasurable as it was too small, but he said it was such as 
to preclude going swimming or scuba diving.  The examiner 
felt that these were the same lesions he had had all along 
and for which he had been given service connection, but there 
were probably not tinea but dyshydrotic eczema.  Colored 
unretouched photos of the areas were enclosed in the file.  

Analysis

In assessing the veteran's skin disorder, it is noted that 
while he has long carried a diagnosis of tines pedis, a 
recent examiner has clarified that what he now has, and 
probably has always had, is probably a dyshidrotic eczema.  
In any event, the veteran's long-standing skin disorder, like 
many others, is ratable by comparison to eczema or 
dermatitis, dependent on its general symptoms and 
notwithstanding its presumably fungal origins.

In this case, the veteran is entitled to be considered under 
both old and new criteria, and to the assignment of a rating 
which is to his best benefit.  In general, under the old 
criteria, there was some special regulatory emphasis on the 
size of the lesions.  In this case, the veteran's lesions are 
now and have usually been fairly small, and limited to the 
unexposed surface on the bottom and occasionally elsewhere on 
the right foot.  This would probably be generally consistent 
with the noncompensable rating assigned by the RO under the 
prior regulatory criteria.

However, notwithstanding the relative smallness of the 
involved area, the fungal nature of the disorder renders it 
quite intransigent.  It is present, to a greater or lesser 
extent, all of the time.  On those occasions during the year 
when the lesion is exacerbating, it is itchy, oozing, weepy 
and generally annoying.  It is not entirely clear-cut, but 
with resolution of doubt in the veteran's favor, a 10 percent 
rating might reasonably well be assigned under the old 
criteria.  

Extraschedular Criteria

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, the veteran 
does not contend, and there is no evidence that the veteran's 
low back or foot skin disorder alone have caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  



ORDER

Entitlement to an initial increased evaluation in excess of 
20 percent for low back strain with pain, is denied.

Entitlement to an initial increased evaluation of 10 percent 
for tinea pedis, is granted, subject to law and regulations 
governing the award of monetary benefits.  


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



